Citation Nr: 1231027	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  09-50 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include coronary artery disease (CAD), and claimed as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, claimed as due to herbicide exposure.

3.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.

4.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs



ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1972.

This matter arises before the Board of Veterans' Appeals (Board) on appeal from October 2007 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board notes the Veteran requested a hearing in his March 2010 substantive appeal form, but he failed to appear for his hearing despite proper notice being sent to his last known address.  The Veteran has not indicated good cause for missing his hearing nor has he requested the hearing be rescheduled.  Accordingly, the Board deems the Veteran's hearing request withdrawn.

The issue of entitlement to service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a heart disability, to include CAD, that is etiologically related to a disease, injury, or event in service, to include exposure to herbicides.

2.  The preponderance of the evidence is against finding that the Veteran has hypertension that is etiologically related to a disease, injury, or event in service, to include exposure to herbicides.

3.  The preponderance of the evidence is against finding that the Veteran has diabetes mellitus, type II, that is etiologically related to a disease, injury, or event in service, to include exposure to herbicides.


CONCLUSIONS OF LAW

1.  A heart disability, to include CAD, was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

2.  Hypertension was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

3.  Diabetes mellitus, type II, was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in January 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced state service organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Records from the Social Security Administration (SSA) also have been associated with the claims file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  As to the Veteran's heart, hypertension, and diabetes claims, the Board concludes an examination is not needed.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of: (1) a current disability; (2) an in-service event, injury, or disease; and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As will be discussed in greater detail below, the most probative evidence of record does not indicate that the Veteran was exposed to herbicides in service.  Moreover, the Veteran concedes that he was not diagnosed with the above conditions until at least August 2006, or more than 30 years after service.  While the Veteran does contend that during an examination in service a high blood pressure reading was recorded and that he was not allowed to leave until his blood pressure had decreased, he concedes that his blood pressure did decrease and does not contend that he was diagnosed with a hypertension disability in service or for more than 30 years after service.  The Board finds that any suggestion of a link between an isolated instance of high blood pressure and the onset of hypertension approximately 30 years later is a complex medical question beyond the competence of a lay person.  Thus, the Board believes that there is no credible and probative evidence suggesting an association between his current heart, hypertension, and diabetes disabilities and any event, injury, or disease in service, to include exposure to herbicides.  Thus, VA is not required to provide the Veteran with a VA examination in conjunction with these claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including diabetes mellitus and cardiovascular-renal disease (which includes hypertension and organic heart disease), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  In the instant case, however, there is no presumed service connection because diabetes mellitus, hypertension, and heart disease were not medically diagnosed within one year of discharge.  

Alternatively, a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2011); 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Such diseases include, among others, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes) and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including CAD (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 C.F.R. § 3.309(e).

As to the Veteran's hypertension claim, the Agent Orange Act of 1991 requires that when the Secretary determines that a presumption of service connection based on herbicide exposure is not warranted for health outcomes, he must publish a notice of that determination, including an explanation of the scientific basis for the decision.  The Secretary's determination must be based on consideration of reports of the National Academy of Sciences (NAS) and all other sound medical and scientific information and analysis available to the Secretary.  38 U.S.C.A. § 1116(b) and (c).  

In September 2011, the NAS issued Veterans and Agent Orange: Update 2010 (Update 2010).  Therein, the NAS concluded that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam was not warranted for multiple health outcomes, including hypertension.  See 77 Fed. Reg. 47924 (August 10, 2012).

The Board notes that "service in Vietnam" includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to the country of Vietnam itself.  38 C.F.R. § 3.313 (2011).  However, the VA General Counsel has determined that the regulatory definition, which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served there, requires that an individual actually have been present within the land boundaries of the Republic of Vietnam.  See VAOPGCPREC 27-97.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that § 3.307(a)(6)(iii) was reasonably interpreted by VA as requiring that a service member had actually set foot within the land borders of Vietnam in order to be entitled to statutory presumptions of herbicide exposure and service connection.  Haas v. Peake, 525 F.3d 1168 (2008), cert denied, 129 S.Ct. 1002, 173 L.Ed 2d 315 (2009).  

The Veteran contends that he has diabetes mellitus, Type II, a heart disorder, and hypertension as a result of in-service exposure to herbicides.  Specifically, the Veteran asserts that while stationed aboard the U.S.S. Kitty Hawk (CV-63) he was exposed to herbicides from drinking water that was removed from the Gulf of Tonkin and due to his proximity to the landmass of Vietnam, which the Veteran claims was close enough that they were able to watch where ordinance was being dropped and that he was able to see the bottom of the harbor where they were anchored.  Finally, the Veteran contends that Agent Orange was stored onboard, where it was mixed with Napalm.  

In that regard, the Board notes that the RO attempted to confirm whether the Veteran served on the land or inland waterways of Vietnam via multiple requests to the United States Joint Services Records Research Center (JSRRC) (formerly known as the United States Armed Services Center for Unit Records Research (CURR)).  The JSRRC was not able to confirm Vietnam service, either aboard ship or on land.  Moreover, in a May 2009 memorandum, the JSRRC indicated that they had found no evidence to indicate that Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  

The Board acknowledges the Veteran's sincere belief that his diabetes mellitus, Type II, hypertension, or heart disabilities were caused by his military service, to include as due to in-service herbicide exposure.  In this case, however, the evidence fails to establish that the Veteran served in or visited the Republic of Vietnam.  Indeed, the Veteran admits that he never visited or otherwise set foot in the Republic of Vietnam and that his only association with the Republic of Vietnam was a billet on a ship that was stationed off the coast of Vietnam, for which he received the Vietnam Service Medal.  While the Veteran claims that Agent Orange was stored onboard ship and mixed with Napalm, the Board finds the May 2009 memorandum of the JSRRC indicating no known storage, use, transportation, or testing of herbicides onboard ship significantly more credible than the Veteran's uncorroborated lay statements that he failed even to raise until more than 3 years after filing his claims for compensation benefits.  As to the Veteran's contention that he was exposed to herbicides as a result of drinking water aboard ship that was taken from the Gulf of Tonkin, as noted above herbicide exposure cannot be presumed for individuals that did not set foot on the soil of Vietnam.  Thus, he is not entitled to the regulatory presumption of exposure.  Furthermore, the Board finds the Veteran's suggesting that he was exposed to herbicides by drinking water aboard ship is so speculative on its face as to not constitute credible evidence of actual in-service exposure.  Again, while the Board is sympathetic to the Veteran's fear that he was exposed to herbicides through this water, he has not presented any competent or credible evidence in this regard and the Board does not find his very speculative contentions without an iota of supporting evidence of any probative weight. 

Given the foregoing, exposure to herbicide is not presumed and service connection is not warranted on this presumptive basis for diabetes mellitus, type II, or the Veteran's heart disabilities.  (As noted above, service connection for hypertension on a presumptive basis due to herbicide exposure is not permitted.)

The Board notes, notwithstanding the foregoing presumptive provisions, that the Federal Circuit has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Initially, the Board notes that the Veteran has current diagnoses of diabetes mellitus, Type II, hypertension, and multiple heart diagnoses following an August 2006 coronary artery bypass graft, including CAD.  Therefore, the crucial inquiry is whether the Veteran's diabetes mellitus, Type II, hypertension, or heart disabilities are caused by or otherwise related to his military service.  The Board concludes that the preponderance of the evidence indicates they are not.

The Veteran's service treatment records do not include complaints, treatment, or diagnosis of heart problems, diabetes mellitus, or hypertension.  Indeed, the Veteran's June 1972 separation examination indicated a normal heart and vascular system on examination.  Urinalysis was negative for sugars or albumin.  The Board acknowledges the Veteran's contention that he was told at this examination that his blood pressure was high and that he would have to wait until it lowered.  The Board finds it significant that the blood pressure noted on the examination report was 124/80, with no indication or evidence of higher prior readings.  Moreover, the Board notes that the blood pressure readings at separation were not significantly different from those taken at entrance into service, specifically 130/78 at the June 1968 entrance examination.  

Thus, there is no credible or competent evidence of the onset of diabetes mellitus, hypertension, or a heart disability in service.  In that regard, even conceding the Veteran's contention that he had an elevated blood pressure reading at his separation examination, 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2011), specifically indicates that hypertension must be confirmed by readings taken 2 or more times on at least 3 different days.  Presuming the Veteran's credibility in this matter, he had at least one elevated blood pressure reading on one day during service, but after about one hour the problem resolved.  To the extent that such an incident occurred, the medical professionals clearly found no basis for a diagnosis of hypertension and, indeed, marked the Veteran's blood pressure as 124/80, which would not be considered a hypertension disability under VA regulations.  See id.  The Veteran does not claim to have experienced heart or blood sugar problems in service.  As such, the Board finds no credible or competent evidence of a chronic diabetes mellitus, hypertension, or heart disability in service.

Nor is there evidence of a continuity of symptomatology of symptoms from service.  The Veteran concedes that he was not diagnosed with hypertension, diabetes mellitus, or a heart disability until 2006, or more than 30 years after service, and he has not asserted experiencing any chronic symptoms related to such disabilities since service.

Thus, the Veteran had no in-service evidence of diabetes mellitus, hypertension, or a heart disability and the evidence of record does not include lay evidence of a continuity of symptomatology since service.  In addition, as discussed above, there is no credible evidence of exposure to herbicides in service.  Furthermore, the Veteran has not contended and the claims file does not contain any evidence that a competent medical professional has otherwise linked the Veteran's current diabetes mellitus, type II, hypertension, or heart disabilities to his military service.

The Board acknowledges the Veteran's assertions that his diabetes mellitus, hypertension, and heart disabilities are the result of his military service.  The Veteran is competent to report sensory or observed symptoms, and his testimony in that regard is entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Generally, however, he is not competent to diagnose a medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this case, the Veteran's statements attempting to link his current diabetes mellitus, type II, hypertension, and heart disabilities and his military service are not competent.  See Jandreau, 492 F.3d at 1377 (explaining that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

In summary, the Veteran's service treatment records show no diabetes mellitus, type II, hypertension, or heart disability in service.  The Veteran did not receive treatment for or a diagnosis of diabetes mellitus, hypertension, or a heart disability for at least 30 years after service.  No medical professional has ever attributed the Veteran's diabetes mellitus, hypertension, or heart disability to his military service, nor is the Veteran competent to make such a link.  Based on the foregoing, service connection on a direct basis is not warranted.  Moreover, exposure to herbicides is not presumed and service connection on a presumptive basis for any of the above disabilities is not warranted.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims for service connection for diabetes mellitus, type II, hypertension, and a heart disability must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a heart disability, to include CAD, is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for diabetes mellitus, type II, is denied.


REMAND

The Veteran also is seeking entitlement to service connection for a skin disorder.  After a thorough review of the Veteran's claims file, the Board has determined that additional development is necessary prior to the adjudication of this claim.

VA's duty to assist also includes a duty to provide the Veteran with a proper medical examination or opinion when warranted.  In this respect, the Board notes that in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations that would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In this case, the Veteran's service treatment records include a December 1970 report of a 6 to 8 month history of a rash on the face that comes and goes.  The treatment provider described it as an erythematosus rash in a butterfly distribution.  The Veteran denied other symptoms.  The impression was possible lupus erythematosus.  In February 1971, the Veteran again reported a rash on the face.  Lupus erythematosus was ruled out and it was considered to look like seborrheic dermatitis.  The Veteran was instructed to return if it did not improve.  There were no other complaints or diagnoses in service.

In his November 2006 claim, the Veteran reported onset of skin problems in 1969 or 1970 with ongoing problems to the present.  In an October 2007 statement, the Veteran reported that he developed a rash on his face, chest, and back while onboard ship and that he reported problems during the cruise and after returning.  He indicated that he continued to treat for the same skin problems at present.

Thus, unlike the above denied claims, the Veteran did have ongoing problems with the skin in service and a continuity of those problems to the present.  Moreover, unlike the above disabilities, as a lay person the Veteran is better able to evaluate the existence of ongoing physical symptoms, such as a skin rash.  In light of the foregoing, the Board concludes that a VA examination is warranted.

The RO/AMC should also take the opportunity to obtain and associate with the claims file the Veteran's VA medical records from April 2011 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records for the Veteran's condition from all appropriate VA medical facilities from April 2011 to the present.  Any negative responses should be documented in the file and the Veteran must be provided with an opportunity to provide such medical records.

2.  After the above is complete, to the extent possible, schedule the Veteran for appropriate VA examination for his skin problems.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, conducting all appropriate diagnostic and physical testing, and obtaining a complete history from the Veteran, the examiner should document any current skin disability and render an opinion as to whether it is at least as likely as not that any currently existing skin disability had its onset during military service, or is otherwise related to military service.  In that regard, the examiner is requested to consider, and discuss as necessary, the Veteran's in-service treatment for skin problems in December 1970 and February 1971 and his current reports of current treatment for rash of the face, chest, and back.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


